Citation Nr: 1044025	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUES
 
1.  Whether or not the character of the appellant's discharge 
from his second term of service is a bar to VA benefits.
 
2.  Entitlement to service connection for arteriosclerotic heart 
disease.
 
3.  What evaluation is warranted for left knee degenerative joint 
disease from November 2, 2002?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
INTRODUCTION
 
The appellant served on active duty from July 1982 to August 
1996.  The appellant additionally served from August 1996 to 
November 2002, from which he was dishonorably discharged.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January (Veteran's status), April (left knee) and 
May (coronary artery disease) 2006 rating decisions by the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).
 
The issue of what disability evaluation is warranted for 
degenerative joint disease of the left knee from November 2, 2002 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 
 
FINDINGS OF FACT
 
1  The appellant had qualifying active military service from July 
1982 to August 1996.
 
2.  In 1998, the appellant was convicted by general court-martial 
of violating, inter alia, Article 80 (attempted rape) of the 
Uniform Code of Military Justice and discharged from active 
service pursuant to the sentence imposed by that court.
 
3.  The appellant was not insane at the time he committed the in-
service offenses of which he was convicted.
 
4.  Arteriosclerotic heart disease was not shown during a 
qualifying period of service. 
 
 


CONCLUSIONS OF LAW
 
1.  The appellant's discharge from service pursuant to sentence 
of a general court-martial is a bar to the payment of VA 
compensation benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.12(c)(2), 3.159, 
3.354 (2010).
 
2.  Arteriosclerotic heart disease not incurred in or aggravated 
during a period of active service other than dishonorable, and it 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.12, 3.159, 3.303, 3.304, 
3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the appellant in 
February 2005, March 2006 and April 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  In March 2006, 
VA correspondence informed the appellant of how disability 
ratings and effective dates are determined.  The issues were 
readjudicated in January 2007.  Thus, any timing error was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
The appellant has not been afforded VA examination to determine 
the nature and etiology of his arteriosclerotic heart disease.  A 
VA examination or opinion is necessary only if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the appellant suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the appellant's 
service or other service-connected disability, and (d) does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
the requirement to examine the appellant is not triggered as the 
evidence of record does not meet these initial evidentiary 
thresholds. 
 
The Board acknowledges that only isolated records are available 
for the appellant's  period of active duty service between July 
1982 and August 1996.  The RO, however, has made multiple 
attempts to retrieve such records and it is now clear that those 
records are unavailable.  In an April 2006 correspondence, the RO 
notified the appellant that two requests were made to the records 
maintenance center which led to a negative response.  A negative 
response was also received from the National Personnel Records 
Center.  The appellant was requested to submit any additional 
evidence he had in support of his claim and was notified that 
should service records be discovered, a new decision would be 
rendered.  The Board finds that the RO has exhausted all 
available efforts to retrieve the appellant's service records and 
that additional attempts would be futile.
 
Accordingly, VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim.  There is no evidence that additional 
records have yet to be requested, or that additional examinations 
are in order. 
 
I.  Character of Discharge 
 
When a person is seeking VA benefits, it first must be shown that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. Brown, 
10 Vet. App. 38, 40 (1997).  The term "Veteran" means a person 
who served in the active military, naval or air service, and who 
was discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under 
honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).
 
A discharge or release by reason of a sentence of a general 
court-martial is a bar to the payment of VA benefits.  38 C.F.R. 
§ 3.12(c)(2).  A discharge under such conditions will not, 
however, constitute a bar to benefits if the individual was 
insane at the time of the offense or offenses caused the 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).
 
VA regulations provide that an "insane" person is one who, while 
not mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the peace 
of society; or who has so departed from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 3.354.
 
In 1998, the appellant was convicted by a general court martial 
for violating, inter alia, Article 80 (attempted rape) of the 
Uniform Code of Military Justice.  He was sentenced to 
confinement for 11 years and given a dishonorable discharge.  The 
appellant was discharged in 2002.  In a January 2006 
administrative decision, the RO determined that the appellant's 
dishonorable discharge was a statutory bar to him receiving VA 
benefits between August 7, 1996 and November 1, 2002, the period 
of enlistment in which the appellant was dishonorably 
discharged.  The Board agrees with the RO's findings.
 
As stated above, a discharge by reason of a sentence of a general 
court-martial is a bar to the payment of VA benefits.  38 C.F.R. 
§ 3.12(c)(2).  An exception to this occurs when the appellant is 
found to be insane at the time of the offense.  38 C.F.R. 
§ 3.12.  There is no evidence showing, and the appellant does not 
contend, that he was insane at the time of his offenses.  The 
Board acknowledges the appellant's request that it consider 
previous periods of good conduct in making a determination on the 
his character of discharge.  The fact that the appellant had 
honorable service from July 1982 to August 1996 does not change 
the fact that his service from August 1996 to November 2002 was 
dishonorable.  Hence, the appellant is barred from receiving 
payment for any disability found during the dishonorable service 
as a matter of law.  Id.  
 
Accordingly, the appellant is statutorily barred from receiving 
VA compensation benefits due to based any disease or injury 
incurred or aggravated from August 1996 to November 2002.  

II.  Service Connection for Arteriosclerotic Heart Disease
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service treatment records contain an April 1988 report of 
physical examination in which it is noted that the appellant's 
cholesterol was 246 milligrams per deciliter.  Significantly, 
examination revealed that the appellant's heart was normal.  

The claims file does not contain any evidence of heart problems 
whatsoever until November 1996.  In November 1996, the appellant 
had a myocardial infarction.  The military hospital report noted 
the appellant was in pain but otherwise a strong man showing no 
significant pathology.  There was no known history of heart 
disease or any other serious heart disorder.  It was further 
noted that there were no indications of serious risk factors.  
The appellant's cholesterol level was 227 milligrams per 
deciliter, but this was not noted as being a cause of the 
appellant's condition.  
 
As discussed above, the appellant is barred from receiving VA 
benefits for a disorder incurred or aggravated during his term of 
dishonorable service.  Thus, in order to show eligibility for 
service connection in this case, the evidence must show that 
arteriosclerotic heart disease was incurred in or aggravated 
during a qualifying period of service.
 
The appellant contends that evidence showing high cholesterol in 
April 1988 and in November 1996 demonstrates that his heart 
disease was incurred before his term of dishonorable service.  
The preponderance of the evidence is against this contention.  
While there is evidence of two isolated episodes of higher than 
normal cholesterol, there is no medical evidence of record 
relating those isolated findings to a heart disorder.  Indeed, 
there is no evidence that high cholesterol causes heart disease.  
At best, the evidence shows that high cholesterol is a risk 
factor for developing heart disease.  Simply put, the record 
contains absolutely no evidence of any heart condition during the 
appellant's term of honorable service.  The November 1996 
treatment report regarding his myocardial infarction noted no 
history of heart disease or any other serious disorder, 
suggesting that the appellant's 1996 heart trouble was the first 
incident of any condition.  
 
Because the appellant's service from August 1996 to November 2002 
was dishonorable, any disability incurred or aggravated during 
that term may not be service connected.  Accordingly, the 
appellant's heart disease may not be service connected based on 
his November 1996 acute myocardial infarction.  As the evidence 
has not shown incurrence or aggravation of heart disease during 
an honorable period of service or a medical link between the 
appellant's honorable service and his heart disease, service 
connection must be denied.  
 
 


ORDER
 
The character of the appellant's discharge from service bars his 
receipt of VA benefits based on service between August 7, 1996 
and November 1, 2002.
 
Entitlement to service connection for arteriosclerotic heart 
disease is denied.
 
 
 
REMAND
 
In April 2006, the RO granted entitlement to service connection 
for left knee degenerative joint disease with a 10 percent 
disability evaluation based on the presence of arthritis during 
the appellant's honorable period of active duty.  The appellant 
asserts that he should be in receipt of a higher disability 
evaluation.  Unfortunately, the appellant was last afforded a VA 
examination for his knee in March 2006.
 
Given the appellant's contention that his symptoms warrant a 
higher disability rating, and the fact that he has not been 
examined by VA in over four years, a new examination is in 
order.  See 38 C.F.R. § 3.326 (where there is a claim for 
disability compensation but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).
 
Accordingly, the case is REMANDED for the following action:
 
1.  After requesting that the appellant 
identify any records associated with 
medical care for left knee arthritis since 
2006, the RO must take appropriate action 
to secure any and all pertinent records 
which have been identified but not 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the AMC/RO cannot locate such 
records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the appellant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.
 
2.  Thereafter, the AMC/RO should schedule 
the appellant for a VA orthopedic 
examination.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
knee disabilities, the physician is to 
provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and 
severity of the appellant's left knee 
degenerative joint disease.  The examiner 
is to address whether there is objective 
evidence of severe painful motion or 
weakness in the affected extremity, and 
the functional impact of left knee 
arthritis on the appellant's ability to 
work.
 
A complete rationale for any opinions 
expressed must be provided.  The physician 
is requested to append a copy of his or 
her Curriculum Vitae to the examination 
report.
 
3.  The AMC/RO must notify the appellant 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.
 
4.  Thereafter the AMC/RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.
 
5.  After ensuring that the duty to assist 
has otherwise been fulfilled, the RO must 
readjudicate the remaining issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative must 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


